Case 8:20-cv-01979-DOC-ADS Document 8-3 Filed 10/20/20 Page 1 of 5 Page ID #:101




                  EXHIBIT A




                                                                            4
Case 8:20-cv-01979-DOC-ADS Document 8-3 Filed 10/20/20 Page 2 of 5 Page ID #:102




                                              EXHIBIT A




                                                                            5
Case 8:20-cv-01979-DOC-ADS Document 8-3 Filed 10/20/20 Page 3 of 5 Page ID #:103




                                                                            6
Case 8:20-cv-01979-DOC-ADS Document 8-3 Filed 10/20/20 Page 4 of 5 Page ID #:104




                                                                                   7
Case 8:20-cv-01979-DOC-ADS Document 8-3 Filed 10/20/20 Page 5 of 5 Page ID #:105




                                                                                   8
